Citation Nr: 1008895	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  09-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served in the United States Naval Reserve 
(USNR) from January 1943 to December 1945 and from April 1947 
to April 1952.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
is against finding a nexus between the post-service diagnosis 
of bilateral hearing loss disability and service, to include 
manifestations of sensorineural hearing loss within one year 
following discharge from service.

2.  The preponderance of the competent and probative evidence 
is against finding a nexus between the post-service diagnosis 
of tinnitus and service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in 
service and a sensorineural hearing loss may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With regard to a claim for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In the present appeal, the 
appellant was provided notice that met these requirements in 
a letter dated in March 2008.  

The first notice requirement was met because in the letter 
the RO informed the appellant that, to establish service 
connection for a disability, the evidence must show three 
things:  (1) an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  The RO stated that VA would obtain the appellant's 
service medical records, and the RO indicated that a current 
disability and a relationship to service is generally shown 
by medical evidence.  The RO told the appellant that he could 
submit this medical evidence himself or VA would request it 
if he told VA about it.  

The notice letter provided examples of the types of medical 
and lay evidence that the Veteran could submit (or ask the VA 
to obtain) that were relevant to establishing his entitlement 
to service connection including employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians of treatment since military service; 
pharmacy prescription records; and insurance examination 
reports.  He was also informed that he could submit 
statements from other individuals who knew him in service and 
knew of any disability he had on active duty.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the appellant that VA would obtain his 
service treatment records and would assist him in getting any 
records, including medical records, employment records, or 
records from other Federal agencies, which the appellant told 
VA about; and that it would provide him with a medical 
examination or get a medical opinion if VA decided that it 
was necessary to make a decision on his claim.  The RO also 
notified the appellant that it would help him obtain private 
treatment records if he filled out the attached VA Form 21-
4142 (Authorization and Consent to Release Information) form 
that would authorize the RO to assist him in this regard.

The RO also notified the appellant that, should service 
connection be granted, a disability rating would be assigned 
based on a range in severity from noncompensable to as much 
as 100 percent depending on the disability involved.  With 
regard to the effective date, the RO told him that that would 
be based on factors such as when his claim was received and 
when evidence showed a level of disability that supported a 
certain rating.  For the reasons noted above, the Board 
concludes that the notice requirements have been met, and 
neither the appellant nor his representative have argued 
otherwise.

Finally, the duty to assist the appellant also has been 
satisfied in this case.  Service treatment records and post-
service examination reports (both VA and private) are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claims.  The appellant has 
not informed VA of any existing VA medical records which may 
be helpful in the adjudication of his claims.  VA is not on 
notice of any evidence needed to decide either of the claims 
in this case which has not been obtained.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

Note About Service

"The term 'active military, naval, or air service' includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  "The term 'active duty' 
means full-time duty in the Armed Forces other than active 
duty for training."  38 U.S.C.A. § 101(21)(A); 38 C.F.R. 
§ 3.6(b)(1).  "The term 'active duty for training' means 
full time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. 
§ 3.6(c)(1).  "The term 'Armed Forces' means the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including the reserve components thereof."  38 U.S.C.A. 
§ 101(10); 38 C.F.R. § 3.1(a).

As the Board noted in the Introduction section, it appears 
from service records that the appellant had two periods of 
service with the Naval Reserve.  The RO appears to have 
accepted the first period of service as "active duty" but 
not the second period of service.  The Veteran also 
characterized his service in this way on his application 
form, and there is support in the record for this conclusion.  
First, the National Personnel Records Center (NPRC) verified 
the first period of service only, and second, on the back of 
an Honorable Discharge certificate regarding the second 
period of service, it is stated, "No active duty performed 
during current enlistment."  However, with regard to the 
first period of service, the Board notes that a report of 
Medical History, dated in January 1943, stated, "Examined 
this date and found to be physically qualified for enlistment 
in Class V-6, USNR, and assigned to Inactive Duty."  

Despite this notation about "inactive duty", the Board will 
assume for the purposes of this decision, that the first 
period of service was "active duty", as that assumption is 
more favorable to the appellant.  Moreover, the Board has 
decided that remand to clarify this matter is not necessary 
as even assuming, without deciding, that the first period of 
service during World War II was active duty, the claims for 
service connection still cannot be granted in this case 
because, for the reasons which follow, the evidence 
preponderates against the claims.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  Service connection may 
also be warranted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385; see Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, the Board notes that medical evidence in the 
claims file, including the results of audiometric testing 
done on VA examination dated in June 2008, shows that the 
Veteran has a current hearing loss disability that meets the 
requirements under section 3.385 for VA service connection 
purposes.  The remaining question is whether the current 
hearing loss had its onset in service or was otherwise caused 
by a disease, injury or event in service. 

The service treatment records show no complaints or findings 
relevant to a hearing loss.  No audiometric testing was done, 
but whispered voice testing was 15/15 on the December 1942 
enlistment examination report and the December 1945 
separation examination report.  Whispered voice testing was 
also 15/15 on the enlistment examination report dated in 
March 1948 for the second period of service in the Reserve.  
The service treatment records from the second period of 
service show no complaints or findings relevant to hearing 
loss during that period of service ending in April 1952.

On his February 2008 original application for service 
connection for hearing loss and tinnitus, the Veteran 
indicated that he has both hearing loss and tinnitus 
currently as a result of noise exposure in active service.  
Specifically, he noted that he served aboard the USS St. Paul 
which was a "heavy cruiser" and added, "We were on deck 
while they were firing at targets.  No ear protection was 
provided."  He also noted that "as one gets older, hearing 
is a problem" and that his was "the constant ringing and 
need for hearing aid."  The Board notes in this regard that 
the service treatment records and the back of the Honorable 
Discharge certificate from the second period of service show 
that the service aboard the USS St. Paul was for 14 days 
training duty in April 1948.  

The first medical evidence of hearing loss in this case is 
the audiometric testing done on VA examination in June 2003.  
At that time, the Veteran provided a history that as a 
firefighter in the Navy he was exposed to gunfire and 
explosions while aboard a heavy cruiser during his training.  
He added that he incurred occupational noise exposure while 
farming (12 years), performing engine maintenance for Bowling 
Airlines (14 years), and engine maintenance for TWA (26 
years).  See June 2008 VA audio examination report.  
Concerning his occupational noise exposure, in the course of 
a private audio examination conducted in October 2008, the 
Veteran informed the examiner that while working on airplane 
engines after his separation from the Navy he was essentially 
not exposed to noise, as the engines were not running.  

The examiner opined that the bilateral hearing loss and 
tinnitus was less likely than not caused by or a result of 
acoustic trauma.  The examiner did note that the Veteran's 
induction and separation examination reports, being spoken 
voice examinations, were not a valid measure to either 
diagnosis or rule out hearing loss.  She mentioned that the 
Veteran's only reported in-service noise exposure occurred 
during a training mission.  The examiner also observed that 
the configuration of the Veteran's hearing loss was not 
consistent with acoustic trauma and stated that there were no 
reports of hearing loss in the Veteran's claims folder.  The 
examiner further noted that the Veteran was unable to "time 
lock" his tinnitus to his time in the Navy without doubt, 
and as with the hearing loss, there was no record of tinnitus 
in the Veteran's claims folder.  The examiner continued by 
opining that the Veteran's hearing loss and tinnitus were 
most likely caused by post-military aging or other unknown 
etiology.  She added that the hearing loss was no worse than 
that associated with normal aging.  

A medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The June 2008 VA audio examination report 
did provide sufficient detail.  The examiner, before 
supplying her medical opinion, took the Veteran's history, 
examined the claims folder (which includes the Veteran's 
service treatment records), and examined the Veteran.  In 
addition, as discussed in more detail below, the examiner 
included a rationale for her opinions concerning the etiology 
of the Veteran's bilateral hearing loss and tinnitus.  

The Veteran also underwent a private audiological evaluation 
in October 2008.  As in the course of the June 2008 VA 
examination, the Veteran gave a history of in-service noise 
exposure and added that his post-service employment as a 
mechanic rebuilding jet engines did not entail him being near 
engines when they were running.  He added that he had 
constant tinnitus in both ears which began in 1948 while 
serving in the military.  The private audiological evaluation 
depicted puretone thresholds consistent with a current 
hearing loss, as defined in 38 C.F.R. § 3.385.  

The private examiner commented that she had reviewed the 
Veteran's service enlistment and separation reports, which 
did not reveal "frequency specific" information.  She 
mentioned that while the in-service whisper tests indicated 
normal hearing, it was documented in the histopathology 
literature that outer hair cell damage in the cochlea 
occurred prior to an individual ever showing a threshold 
shift on an audiogram.  Therefore, opined the examiner, the 
Veteran's hearing loss and tinnitus were related to his 
military noise exposure and may have worsened as a civilian.  
She added that the opinion was based on case history and 
onset of tinnitus.  

In the October 2008 notice of disagreement and January 2010 
informal hearing presentation, the Veteran's representative 
argues that the two examination reports in this case place 
the evidence for and against the claim in equipoise and that 
the benefit of the doubt should go to the Veteran.  However, 
the Board notes that whether the evidence in a case is in 
equipoise does not merely involve the number of items of 
evidence favorable to a claim and the number of items against 
it.  Rather, the Board must assess which of the two opinions 
in this case should be assigned more probative weight based 
on which one the Board finds more credible, that is 
"believable", or persuasive.  If both are equally 
persuasive, of course, then the evidence is indeed in 
approximate balance, and the benefit of the doubt resolved in 
the Veteran's favor.  See Gilbert, 1 Vet. App. at 54.

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In this case, the Board finds, for the reasons which follow, 
that the VA examiner's opinion is more credible and 
persuasive than the private examiner's opinion.  With regard 
to what is meant by "credibility", the Board notes that 
"It has been termed as 'the quality or power of inspiring 
belief. . . .'  Credibility . . . apprehends the over-all 
evaluation of testimony in the light of its rationality or 
internal consistency and the manner in which it hangs 
together with other evidence."  Indiana Metal Prods. v. 
NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  
In this case, the VA examiner's opinion "hangs together" in 
a more consistent manner with the particular record in this 
case than does the private opinion, and it is more persuasive 
because the VA examiner provided a rationale that discussed 
other possible causes for hearing loss and tinnitus whereas 
the private examiner did not.  

Concerning this, the Board notes that there is no documentary 
evidence of hearing loss or tinnitus, or complaints of 
hearing loss or tinnitus, recorded in service or for more 
than sixty years thereafter.  The earliest audiometric 
evidence showing hearing loss was dated in June 2008.  In 
addition, the first time of record that the Veteran 
complained of tinnitus symptoms was also in 2008.  While 
medical or other documentary evidence in service or within a 
reasonable amount of time thereafter is not necessarily 
required for service connection to be granted, the Board 
notes that, generally speaking, medical evidence showing a 
diagnosis of a disability in service or shortly thereafter is 
more persuasive evidence that the disability began in service 
than evidence first showing the disability decades later.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a veteran's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

In this case, the Veteran has not informed VA of any medical 
treatment associated with either his claimed disabilities 
occurring between the time he separated from the military in 
1945 up to 2008, when he was first afforded a VA hearing 
evaluation.  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Veteran is competent to describe symptoms of decreased 
hearing and ringing of the ears since his military service.  
However, in this case, he has not provided much, if any, 
description about his hearing loss or tinnitus over the many 
years since service, including when he first noticed either 
symptom or where he sought treatment, if at all.  Moreover, 
although the Veteran may believe that his bilateral hearing 
loss and tinnitus were caused by acoustic trauma during 
active service, the Veteran, as a lay person, is not 
competent to testify about what causes these disorders.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Thus, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.
In evaluating the two medical opinions regarding that 
etiology, the Board assigns the greatest probative value to 
the medical opinion provided by the VA audiologist in June 
2008.  While both examiners (VA in June 2008 and private in 
October 2008) had the opportunity to review the Veteran's 
medical history and service treatment records, the rationale 
of the VA examiner in June 2008-that the hearing loss and 
tinnitus are more likely due to other causes, such as 
advancing age, than they are to acoustic trauma in service--
is more consistent with the documentary evidence which does 
not show hearing loss until 60 years after service.  In 
addtion, the VA examiner noted that the configuration of the 
hearing loss was not consistent with acoustic trauma.  The 
private examiner based her opinion on a generic reference to 
"histopathology literature" and did not comment on the 
absence of complaints or findings of hearing loss or tinnitus 
in service or for so many decades thereafter.  In support of 
her finding that the Veteran's hearing loss was not 
consistent with acoustic trauma, the VA examiner observed 
that the Veteran's hearing loss and tinnitus was most likely 
related to post-service aging or other unknown etiology, and 
also mentioned that the Veteran's hearing loss was not worse 
than that associated with normal aging.  The private 
examiner, by contrast, did not discuss other possible causes 
of hearing loss and tinnitus.  For these reasons, the Board 
does not disregard the opinion rendered in October 2008 by 
the private audiologist, but finds it of less probative value 
than the opinion rendered by the VA examiner in June 2008.  

In addition, service connection for bilateral hearing loss, 
on a presumptive basis is not warranted.  Clearly, 
sensorineural hearing loss was not manifested to a degree of 
10 percent or more within one year from the date of the 
Veteran's 1945 separation from service as there is no 
evidence of complaints or findings of hearing loss in the 
service treatment records from the second period of service 
in the Naval Reserve from March 1948 to April 1952 .  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

For these reasons, the Board finds that the preponderance of 
the most probative competent evidence is against the claim 
for service connection for either bilateral hearing loss or 
tinnitus.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


